Citation Nr: 0907908	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD), anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son-in-law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active military service from November 1962 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing held in Atlanta, Georgia in 
August 2008.  A transcript of that hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric 
disorder, to include PTSD.  A remand is required in this 
case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The file contains VA records and several statements from the 
Veteran's treating VA psychiatrist dated from 2006 to 2008 
indicating that the Veteran has been diagnosed with PTSD and 
generally linking this to trauma sustained during service, 
particularly to the Veteran's service in Vietnam in 1965 and 
1966.  The Board further observes that the Veteran's service 
personnel records indicate he was awarded a Vietnam Service 
Medal, National Defense Service Medal and Republic of Vietnam 
Campaign Medal.  These awards are not in and of themselves 
indicative that the Veteran himself engaged in combat.  
Therefore, the Veteran's alleged stressors must be 
corroborated by credible supporting evidence.

To this point, the claim has been denied based upon lack of a 
verified stressor supporting a PTSD diagnosis.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military combat 
citations or other official records.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay statements alone may establish occurrence of 
the claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, as long as the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor and his testimony must be corroborated by 
credible supporting evidence.  See Zarycki, 6 Vet. App. at 
98; Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The Court 
has held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Once independent verification of the stressor event has been 
submitted, a veteran's personal exposure to the event may be 
implied by the evidence of record.  However, a veteran need 
not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board first points out that at the 2008 travel Board 
hearing, the Veteran reported being in receipt of disability 
benefits from the Social Security Administration (SSA) due at 
least in part to a psychiatric disorder.  The record was left 
open for 30 days following the hearing to allow the Veteran 
an opportunity to submit this evidence for the record, but it 
does not appear that it is on file.  If the SSA is providing 
the Veteran with disability benefits, such records should 
include information concerning the nature of the Veteran's 
disability, possibly containing details concerning the 
Veteran's claimed stressors.  Even though the Veteran did not 
submit the evidence in the period for which the record was 
held open, as such evidence may be relevant to the Veteran's 
claim, VA would be in constructive possession of them at the 
time.  Hayre v. West, 188 F.3d 1327, 1331 (Fed.Cir. 1999).  
And even if it may not be likely that such SSA records would 
encompass relevant stressor evidence, there is really no way 
for VA to know this without first reviewing such evidence.  
Moore v. Shinseki, 2009 WL 306704 (Fed.Cir.)).  Moreover, the 
VCAA specifically requires that VA to provide assistance to 
the Veteran through reasonable efforts in obtaining relevant 
from all sources, including any Federal department of agency, 
such as the SSA.  38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. 
§ 3.159.  Accordingly, this evidence will be requested on 
Remand.   

The Veteran further contends that he engaged in combat with 
the enemy while he served with the United States Army as 
aircraft mechanic and repairman.  Specifically, at his August 
2008 hearing, the Veteran reported witnessing and/or 
participating in a firefight in Hue Phu Bai Vietnam in April 
1965.  But a review of the record reveals that the veteran 
was not in Vietnam in April 1965.  Rather, the Veteran served 
in Vietnam from July 1965 to June 1966. 

But in written statements dated in July 2008, and as 
reiterated during his August 2008 hearing, the Veteran 
provided a report of a stressor experienced while serving 
with the 220th Aviation Co, I Corp in Vietnam from June 1965 
to June 1966.  He maintains that during that time, he was 
located in or around Hue Phu Bai and that stressors 
experienced during that time included being on body recovery 
duty (seeing mutilated bodies) and witnessing the loss 
friends from the 3rd Company, 4th Battalion of the Marines due 
to combat.  

When the claim was denied by the RO in July 2006, the Veteran 
had provided essentially no stressor information.  However, 
subsequently, he has provided accounts of several stressors 
in statements provided in 2008 and in hearing testimony 
provided in August 2008.  Although the new stressor 
statements do not contain sufficient information as currently 
composed to allow VA to undertake meaningful stressor 
development, as it is necessary to remand this appeal on 
other grounds, the Board finds that the veteran should be 
provided another opportunity to refine his stressor 
statements while VA is attempting to obtain the claimed SSA 
documentation.  The Board notes that VA has a duty to assist 
Veterans to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  A review of the 
claims folder reveals that since 2006 no attempts have been 
made to verify the Veteran's stressors which were 
subsequently reported in greater detail.  As such, the Board 
finds that an additional effort should be undertaken in order 
to obtain the Veteran's unit records for possible 
verification of any of his stressors.  See Daye v. Nicholson, 
20 Vet. App. 512 (2006).

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  This notice should address 
the disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO shall contact the SSA and 
request that it provide any records 
pertaining to the Veteran's award of 
Social Security benefits, including the 
SSA decision and the medical records 
relied upon concerning that claim.  
Associate the request and all records 
received with the claims file.  If these 
records are unavailable from the SSA, 
then a negative reply is requested.

3.  The RO/AMC shall advise the veteran 
that the stressor statements submitted in 
July 2008 concerning events that 
transpired from June 1965 through June 
1966 - to include participation in 
firefights, body recovery and the 
witnessing the loss friends from the 3rd 
Company, 4th Battalion of the Marines - 
are not specific to be corroborated.  The 
Veteran shall be requested to provide any 
additional information needed to clarify 
his claimed stressors, particularly dates 
narrowed down to within a 60-day time-
frame, as well as any additional 
information regarding locations, names of 
other persons involved, units involved 
etc., relating to his claimed service 
stressors.  The Veteran shall be informed 
that it would be helpful if he could 
identify by name, any of the friends he 
witnessed losing from the 3rd Company, 4th 
Battalion of the Marines, or otherwise 
due to combat.  The Veteran shall be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  Specifically, the 
Veteran shall be advised that he may 
provide buddy statements or other 
corroborating evidence that may support 
his claimed service stressors.  He shall 
be afforded an opportunity to submit 
and/or identify any alternate available 
sources that may provide credible support 
regarding his claimed stressors.

4.  The RO must then review the claims 
file, including the Veteran's statements 
of stressors (also found in the 2008 
hearing transcript), and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand.  If, after all 
the development above is completed there 
is sufficient information for VA to 
undertake stressor development (See BVA 
Adjudication Manual M21-1MR, Part 
IV.ii.1.D.14.d), the RO shall prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Army, Joint 
Services Records Research Center (JSRRC),  
in an attempt to corroborate the 
Veteran's claimed stressors. 

5.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
RO shall undertake any additional 
development deemed necessary, to include 
scheduling the Veteran for an appropriate 
VA psychiatric examination.  

6.  Thereafter, the RO should 
readjudicate the Veteran's claim, to 
include making a specific finding 
regarding whether there is evidence that 
the Veteran participated in combat and 
whether the record includes a verified 
stressor.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


